Citation Nr: 0929553	
Decision Date: 08/07/09    Archive Date: 08/14/09

DOCKET NO.  07-01 412	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Ann Arbor, 
Michigan


		THE ISSUE

Entitlement to reimbursement or payment of unauthorized 
medical expenses incurred on October 18, 2005, at Saint 
Luke's Hospital.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

K. M. Schaefer, Associate Counsel




INTRODUCTION

The Veteran served on active duty from September 1969 to 
February 1974.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a decision issued in July 2006 by the 
Department of Veterans Affairs (VA) Medical Center in Ann 
Arbor, Michigan.

In his December 2006 substantive appeal (VA Form 9), the 
Veteran requested a personal hearing before a Veterans Law 
Judge.  In April 2008, such hearing was scheduled via 
videoconference; however, the Veteran failed to report.  As 
no further communication from the Veteran with regard to a 
hearing has been received, the Board considers his request 
for a hearing to be withdrawn.  See 38 C.F.R. 
§§ 20.702(d), (e); 20.704(d), (e) (2008).


REMAND

The Veteran claims that VA should pay laboratory expenses 
incurred as a part of emergency room (ER) treatment at Saint 
Luke's Hospital on October 18, 2005, not only because he was 
advised by the Ann Arbor VA hospital to go to that facility 
for treatment but VA has already paid his doctor and 
hospitalization bills from this ER visit.  

Initially, the Board notes that while some phone calls made 
by Veteran's to VA Medical Center's seeking medical advise 
are memorialized, the existing record does not show that a 
search has been undertaken to see if the claimant's October 
18, 2005, call to the Ann Arbor VA hospital was memorialized 
and, if it was, to associate that memorandum with the claim's 
file.  

Likewise, the existing record does not contain any 
documentation as to whether VA paid the other bills 
associated with his October 18, 2005, ER visit to Saint 
Luke's Hospital and, if it did, the reason VA paid these 
other bills.  

Therefore, the Board finds that VA adjudication of the 
current appeal may not go forward without first attempting to 
obtain the above records because, if available, they may be 
relevant to the current appeal.  See 38 U.S.C.A. § 5103A(b) 
(West 2002); Dunn v. West, 11 Vet. App. 462, 466-67 (1998); 
Bell v. Derwinski, 2 Vet. App. 611, 613 (1992) (records 
generated by VA facilities that may have an impact on the 
adjudication of a claim are considered in the constructive 
possession of VA adjudicators during the consideration of a 
claim, regardless of whether those records are physically on 
file); Ivey v. Derwinski, 2 Vet. App. 320, 323 (1992) 
(holding that when reference is made to pertinent medical 
records, VA is on notice of their existence and has a duty to 
assist the Veteran to attempt to obtain them).  

Accordingly, the appeal is REMANDED to the RO/AMC for the 
following actions:

1.  The RO/AMC should attempt to 
associate with the claim's file all VA 
records relevant to the Veteran's October 
18, 2005, telephone consult with the VA 
Medical Center in Ann Arbor including any 
notes, memorandum, and/or transcript of 
that call.  Efforts to obtain the 
requested records should be ended only if 
it is concluded that the records sought 
do not exist or that further efforts to 
obtain those records would be futile.  
Because these are Federal records, if 
they cannot be located or no such records 
exist, the Veteran should be notified in 
writing.  All actions to obtain the 
requested records should be documented 
fully in the claim's file.

2.  The RO/AMC should attempt to 
associate with the claim's file all VA 
records relevant to whether VA paid any 
of the Veteran's other medical bill's 
associated with his October 18, 2005, ER 
treatment at Saint Luke's Hospital, 
including the doctor and hospitalization 
bills, and, if so, the reason why these 
other ER bills were paid.  Efforts to 
obtain the requested records should be 
ended only if it is concluded that the 
records sought do not exist or that 
further efforts to obtain those records 
would be futile.  Because these are 
Federal records, if they cannot be 
located or no such records exist, the 
Veteran should be notified in writing.  
All actions to obtain the requested 
records should be documented fully in the 
claim's file.

3.  After undertaking the above 
development, the RO/AMC should 
readjudicate the claim.  If the claim is 
denied, the RO/AMC should issue a 
supplemental statement of the case to the 
Veteran and his representative and they 
should be given an opportunity to respond 
before the case is returned to the Board.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the 
agency of original jurisdiction.  The law requires that all 
claims that are remanded by the Board or by the United States 
Court of Appeals for Veterans Claims (Court) for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans Benefits Act of 2003, 
Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to 
be codified at 38 U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	NEIL T. WERNER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

